FILED
                              NOT FOR PUBLICATION                          DEC 02 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


FREDY OSWALDO VILLANUEVA-                        No. 11-71442
MORAN,
                                                 Agency No. A077-284-100
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Fredy Oswaldo Villanueva-Moran, a native and citizen of Guatemala,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying

his second motion to reopen removal proceedings. Our jurisdiction is governed by

8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reopen. Toufighi v. Mukasey, 538 F.3d 988, 992 (9th Cir. 2008). We deny in part

and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Villanueva-Moran’s second

motion to reopen as untimely and number-barred where the motion was filed over

three years after the agency’s final order, see 8 C.F.R. § 1003.2(c)(2), and

Villanueva-Moran failed to demonstrate changed circumstances in Guatemala to

qualify for the regulatory exception to the time limit for filing motions to reopen,

see 8 C.F.R. § 1003.2(c)(3)(ii); see also Toufighi, 538 F.3d at 996.

      We lack jurisdiction to review Villanueva-Moran’s contentions related to

humanitarian asylum and equitable tolling based on ineffective assistance of

counsel regarding his asylum claim because he failed to raise them to the BIA. See

Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004). We also lack

jurisdiction to review the BIA’s decision not to reopen under its sua sponte

authority. See Mejia-Hernandez v. Holder, 633 F.3d 818, 823-24 (9th Cir. 2011).

We reject Villanueva-Moran’s contentions that the BIA ignored his change-of-law

arguments and insufficiently explained its reasoning.

      Finally, we deny Villanueva-Moran’s request for attorney fees.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    11-71442